                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


ROBERT NORMAN SMITHBACK,

                           Plaintiff,

v.                                                                             Case No. 19-1103-JWB


WILLIAM ANDREW SMITHBACK and
TERRY EDWIN JUSTICE,

                           Defendants.


                                      MEMORANDUM AND ORDER

         This matter is before the court on a Report and Recommendation (“R&R”) from United

States Magistrate Judge Gwynne Birzer. (Doc. 7.) The R&R recommends dismissal of all

claims asserted by Plaintiff in his complaint. Plaintiff has filed an objection to the R&R and has

also moved to amend his complaint.1 (Docs. 9, 12.) For the reasons stated below, the court

DECLINES TO ADOPT the R&R and GRANTS IN PART Plaintiff’s motion to amend.

         In his complaint, Plaintiff alleges that he is bringing several state law claims against

Defendants William Smithback and Terry Justice due to the transfer of ownership of a house in

Wellington, Kansas. Both Defendants are citizens of Kansas. Plaintiff is incarcerated in Texas

but did not allege his citizenship in his initial complaint. Plaintiff alleges that this court has

subject matter jurisdiction because the action involves interstate commerce. Essentially, Plaintiff

claims that he had an interest in his deceased mother’s estate, which includes the real estate in

Wellington. Plaintiff alleges that Defendants demanded that Plaintiff execute a contract selling

1
  Plaintiff filed what was titled a “Motion to Amend Complaint.” (Doc. 1.) In his motion, Plaintiff states that he is
filing the motion to satisfy the concerns with his complaint as set forth in the R&R. Because this court is to liberally
construe a pro se Plaintiff’s filings, the court has treated the motion to amend as both a motion to amend and an
objection to the R&R. The court will address both in this order.


                                                          -1-
his interest. Plaintiff reluctantly signed the contract but has not been compensated. Plaintiff

alleges that Defendants do not intend to compensate him. Although Plaintiff did not demand a

specific amount in his complaint, his civil cover sheet states that he seeks damages in the amount

of $36,000. (Doc. 4.) Judge Birzer recommended dismissal on the basis that the complaint does

not establish that the parties are diverse and Plaintiff seeks less than $75,000. (Doc. 7.)

          Plaintiff has filed an objection and a motion to amend. Plaintiff’s motion to amend was

filed after Magistrate Judge Birzer issued the R&R. Due to the filing of the objection which is

handled by the undersigned, Magistrate Judge Birzer has not considered Plaintiff’s motion to

amend. Plaintiff contends in his objection that his amended complaint cures the jurisdictional

defect.    Plaintiff’s amended complaint attempts to establish jurisdiction under both federal

question and diversity of citizenship. With respect to federal question, Plaintiff’s amended

complaint adds claims of fraud and embezzlement under 18 U.S.C. § 1962, in addition to his

previously stated state law claims. (Doc. 9, Exh. 1.) However, “criminal statutes do not give

rise to a private cause of action.” Mettlen v. Kaste, No. 16-CV-4008-DDC-KGG, 2016 WL

5792774, at *3 (D. Kan. Oct. 4, 2016). Therefore, Plaintiff cannot attempt to cure a defect in

subject matter jurisdiction by asserting claims under criminal statutes.

          Turning to diversity jurisdiction, Plaintiff’s initial complaint was defective as it did not

identify the citizenship of Plaintiff and failed to allege an amount in damages above the statutory

requirement.      Plaintiff now pleads $150,000 in damages, as he seeks $75,000 from each

Defendant. This allegation is sufficient to meet the minimum amount in the diversity statute. 28

U.S.C. § 1332. Plaintiff must also establish that the matter is between citizens of different states.

Defendants are citizens of Kansas. Plaintiff has alleged in his amended complaint that he is a

citizen of Kansas and a citizen of Texas. Plaintiff alleges that he was living in Texas prior to his




                                                  -2-
incarceration and that he is currently incarcerated in Texas. Plaintiff states that after his release

he intends to live in both Kansas and Texas.

       In evaluating diversity, a party’s citizenship is determined at the time the complaint is

filed. Powder River Basin Res. Council v. Babbitt, 54 F.3d 1477, 1484 (10th Cir. 1995).

“Because domicile is a voluntary status, a prisoner is presumed to be a citizen of the state of

which he was a citizen before his incarceration, even if he is subsequently incarcerated in another

state.” Smith v. Cummings, 445 F.3d 1254, 1260 (10th Cir. 2006). Based on the allegations in

the amended complaint, Plaintiff was a citizen of Texas prior to incarceration. Plaintiff remains

incarcerated in Texas. Therefore, for jurisdictional purposes, Plaintiff is a citizen of Texas. The

fact that Plaintiff has alleged that he is a citizen of Kansas on the basis that he intends to reside in

Kansas upon his release does not change Plaintiff’s citizenship. In order to establish a new

domicile, Plaintiff must have residence in the state and an intent to remain. Evans v. Am. Equity

Inv. Life Ins. Co., No. CV 07-2251-KHV, 2007 WL 9724335, at *1 (D. Kan. July 27, 2007)

(citing Crowley v. Glaze, 710 F.2d 676, 678 (10th Cir. 1983)).

       Therefore, Plaintiff’s proposed amended complaint establishes that this court has

jurisdiction under 28 U.S.C. § 1332 as the parties are diverse. In light of the fact that Plaintiff is

proceeding pro se, and that “pro se parties generally should be given leave to amend,” the court

grants Plaintiff’s motion to amend (Doc. 9) in part.       Jones v. Bowers, 737 F. App'x 846, 848

(10th Cir. 2018). As a result, the court declines to adopt the report and recommendation.

       As discussed, Plaintiff’s proposed amended complaint includes claims that cannot be

brought in a civil action. Therefore, the court denies the filing of Plaintiff’s proposed amended

complaint in its current form. The court will grant Plaintiff’s motion to amend his complaint.

Plaintiff is to file his amended complaint within 14 days of being served with this order.




                                                  -3-
Plaintiff’s amended complaint must include the allegations regarding citizenship and his claims

set forth in the initial complaint but exclude the claims that rely on the criminal statutes. Nothing

in this order is intended to express any opinion on the merits of Plaintiff’s claims or the court’s

authority to screen those claims pursuant to 28 U.S.C. § 1915(e)(2), which the magistrate judge

may do once the amended complaint is filed.

       IT IS THEREFORE ORDERED this 3rd day of September 2019, that the court

DECLINES TO ADOPT the Report and Recommendation (Doc. 7) of Magistrate Judge Birzer in

light of Plaintiff’s proposed amended complaint.        Plaintiff’s motion to amend (Doc. 9) is

GRANTED IN PART AND DENIED IN PART. Plaintiff is to file an amended complaint that is

compliant with this order within 14 days of being served with this order.

                                                      _s/ John W. Broomes_______________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                                -4-
